Published Order of Interim Suspension Upon Notice of Guilty Finding
The Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(ll,l)(a), has idled a “Notice of Finding of Guilt and Request for Suspension,” asking that Respondent be suspended from,the practice of law in this State, pending further order of this Court or final resolution .of any resulting disciplinary action, due to Respondent being found guilty of a crime punishable as a felony. Respondent has filed a response requesting that interim suspension not be imposed.'
The Court, being duly advised and upon consideration of all materials submitted, now finds that Respondent has been found guilty of the following offense under Indiana law: Operating a Vehicle While Intoxicated, Endangering a Person, with a Prior Conviction within Five Years, a Level 6 felony to be entered as a Class A misdemeanor.
IT IS THEREFORE ORDERED that Respondent is suspended from the practice of law'in this State, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). This interim suspension shall expire ninety (90) days from the date of this order, absent demonstration by the Commission before the expiration that it should continue beyond ninety (90) days.
All Justices .concur.